DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 17 and 24 are allowable. The restriction requirement between species a-f, as set forth in the Office action mailed on 3/29/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/29/21 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 24, and 25, the closest prior art of record are as follows:
Schweitzer et al., US 20170102426 discloses a fault location system using traveling waves using polarity and time. 
Li et al., US 20180364293 discloses a fault location system by obtaining current and voltage polarities form two terminals.
Dzienis et al., US 2018/0275188 discloses a fault location system using current and voltage values during a first and second time. 
Smit et al., US 2013/0265680 discloses a fault detection system using IEDs to monitor multiple sections of a line. 
Schweitzer et al., “Locating Faults by the Traveling waves they launch” (October 2013) which discloses a traveling wave fault detection method with protective relays. 
The prior art of record appears to only disclose devices at two different terminals of a power line and detecting signals at the two terminals. The prior art does not specifically disclose or suggest a line mounted device which is in communication with a device at a terminal and is able to transmit signals to the terminal device so that a fault location can be ascertained.   
 Regarding claim 1, prior art does not disclose or suggest: “a communication interface in communication with the transmitter of the line-mounted device to receive the first location current measurements; a stimulus input obtaining electric power system signals from the second location; a signal processor to process the electric power system signals from the stimulus input; a traveling wave detector in communication with the signal processor and the communication interface to: using the first location current measurements, determine a time and polarity of a traveling wave at the first location; and determine a time and polarity of a traveling wave at the second location; and a fault locator in communication with the traveling wave detector to 
Regarding claim 17, prior art does not disclose or suggest: “detecting a second observation of the traveling wave at a second location on the electric power delivery system using electric power delivery system signals obtained using a line-mounted device at a predetermined distance from the first location, the second observation including a second polarity of the second observation of the traveling wave; and determining that a location of the fault is between the first location and the second location when the first polarity is opposite of the second polarity” in combination with all the limitations of claim 17. 
Regarding claim 24, prior art does not disclose or suggest: “detecting a second observation of the traveling wave at a second location on the electric power delivery system using electric power delivery system signals obtained using a line-mounted device at a predetermined distance from the first location, the second observation including current at the second location; and calculating a traveling wave characteristic at the first location using the current at the second location and a known system impedance; and calculating a distance to the fault using the calculated traveling wave characteristic” in combination with all the limitations of claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., US 20180364293 discloses a fault location system by obtaining current and voltage polarities form two terminals.
Dzienis et al., US 2018/0275188 discloses a fault location system using current and voltage values during a first and second time. 
Smit et al., US 2013/0265680 discloses a fault detection system using IEDs to monitor multiple sections of a line. 
Lei et al., “Novel Current Travelling Wave Based Single-end Fault Location Method for Locating Single-phase-to-ground Fault of Transmission Line”(2015)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/F.P/Examiner, Art Unit 2868        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
6/5/2021